[Cite as State v. Carter, 2016-Ohio-8130.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                    No. 16AP-58
v.                                                 :             (C.P.C. No. 15CR-2163)

Allen A. Carter,                                   :           (REGULAR CALENDAR)

                 Defendant-Appellant.              :



                                             D E C I S I O N

                                    Rendered on December 13, 2016


                 On brief: Ron O'Brien, Prosecuting Attorney, and Michael P.
                 Walton, for appellee. Argued: Michael P. Walton.

                 On brief: Dennis W. McNamara, for appellant. Argued:
                 Dennis W. McNamara.

                   APPEAL from the Franklin County Court of Common Pleas


HORTON, J.
        {¶ 1} Allen A. Carter is appealing from his conviction on a charge of possession of
heroin, a felony of the second degree. He assigns a single error for our review:
                 THE TRIAL COURT ERRED WHEN                         IT    DENIED
                 APPELLANT'S MOTION TO SUPPRESS.

        {¶ 2} Carter was in a motor vehicle which was pulled over by Columbus Police
Officers. There were no active warrants for Carter but there was an active warrant for an
individual named "Brian Perry." The police officers later would claim that they thought
Brian Perry was in the vehicle in part because a law enforcement computer record,
commonly referred to as LEADS, indicated that there was a wanted person "associated
No. 16AP-58                                                                                 2

with the registered owner of the vehicle." The officers claimed that they thought Carter
was Brian Perry, at least initially.
         {¶ 3} Perry was described as a white male, 5 foot 10 inches tall, 250 pounds, with
brown hair and hazel eyes. Carter provided a state issued identification card to police,
which indicated that he was about 2 inches taller than Perry and 40 pounds heavier than
Perry.
         {¶ 4} While one police officer returned to his cruiser to check the accuracy and
legitimacy of the identification card, two other officers who had responded to the situation
were keeping an eye on Carter. The officers later claimed they saw Carter pull a bag of
marijuana from his pocket and then quickly attempt to return the marijuana to his pocket.
         {¶ 5} The officers decided to arrest Carter. They then searched him and found two
packages of heroin in his pockets.
         {¶ 6} At no time did the officers have an arrest warrant for Carter or a search
warrant for his person.
         {¶ 7} Warrantless arrests and searches are considered per se unreasonable for
purposes of the Fourth Amendment of the United States Constitution (and the basis for a
motion to suppress) unless one of the well-delineated exceptions for the requirement of a
warrant applies to the factual situation. See Katz v. United States, 389 U.S. 347 (1967).
         {¶ 8} Because of the information at their disposal, the officers had a legitimate
reason to pull the vehicle over and determine if the passenger was the person for whom an
active warrant had been issued. The officers had the right to request identification and
remove the passenger from the vehicle for purposes of viewing him; both in order to
determine if he was the person who should be arrested. Appellant does not seem to
challenge the legitimacy of that right of the police officers.
         {¶ 9} Appellant argues, however, that once he had provided a document which on
its face seemed to be a state issued identification card for Allen Carter, not Brian Perry,
the right of the police officers ended and the police activity became an unlawful arrest
and/or seizure. We cannot find that a brief delay occasioned by the police trying to verify
the legitimacy of an identification document turns a lawful police encounter into an
unlawful seizure or arrest. As a result, we do not find that the trial court erred by
overruling the motion to suppress.
No. 16AP-58                                                                       3

      {¶ 10} The sole assignment of error is overruled. The judgment of the Franklin
County Court of Common Pleas is affirmed.
                                                                Judgment affirmed.
                          TYACK and SADLER, JJ., concur.
                             _________________